El Juez Presidente Se. Quiñones,
después de expo-ner los hechos anteriores, emitió la opinión del tribunal.
Considerando que con arreglo á los artículos 22 y -27 de la Ley Notarial vigente en esta Isla “ ningún Notario podrá autorizar contratos que contengan disposición en su favor, ó en que alguno de los otorgantes sea pariente suyo dentro del cuarto grado civil ó segundo de afinidad” y “serán nulos los instrumentos públicos que contengan alguna disposición á favor del Notario que los au-toriza”.; y que en consonancia con los preceptos transcri-tos de la citada ley notarial, establece el artículo 65 del Reglamento de la misma “que el Notario cuando no es-tablezca más que obligaciones propias, puede ser tam-bién otorgante con la ante firma “por mí y ante mí”, y en igual caso autorizar las obligaciones de sus parientes. ’ ’
• Considerando que el acto de comparecer doña Angela Pasarell en la escritura de que se trata en eb presente re-curso para prestar su consentimiento á la hipoteca que trataba de constituir su esposo el Notario 'autorizante de dicha escritura en favor de la Sociedad anónima ‘ ‘ Cré-dito -y' ahorro Ponceño”, implica necesariamente una disposición á favor’ del referido Notario, puesto que sin el consentimiento de su esposa no hubiera podido otorgarla, con arreglo al artículo 1328 del Código Civil vigente; dis-posición comprendida, por consiguiente, en la prohibi-ción que contiene el artículo 22 de la citada lev notarial, con tanto mayor motivo cuanto que inspirada dicha ley en el propósito de prevenir los fraudes en que puedan . incurrir los notarios al autorizar las escrituras en que *315intervengan como partes interesadas, no puede ocultarse que en obligaciones como la presente en que el marido y la mujer se obligan de. mancomún en favor de un tercero, existe siempre el peligro de que el consentimiento de la mujer baya podido ser obtenido mediante cualquier gé-nero de sugestión ú otro medio reprobado empleados por el marido, lo que constituye precisamente uno de los abu-sos y fraudes que la ley ba querido evitar al establecer la prohibición qué contiene el artículo 22 de la citada Ley Notarial.
Considéremelo que declarada nula diclia escritura por el artículo 27 número lo. de la misma ley del notariado, adolece de un defecto insubsanable que impide en abso-luto su inscripción en el Registro de Propiedad.
Vistas las disposiciones legales citadas.
Se confirma la nota denegatoria puesta por el Regis-’ trador de la Propiedad de Ponce al pie de la escritura hipotecaria de que se trata en el presente recurso sin especial condenación de costas; y devuélvase al Registrador la escritura presentada con copia de la presente resolución á los efectos procedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras y Mae Leary y Wolf.